        CASE 0:19-cv-00968-DSD-ECW Doc. 82 Filed 03/26/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 ARCHITECTURAL BUSSTRUT                          Case No. 0:19-CV-00968-DSD-ECW
 CORPORATION d/b/a busSTRUT,

        Plaintiff,
                                                    COUNTER-DEFENDANT’S
 v.                                                 NOTICE OF MOTION FOR
                                                     SUMMARY JUDGMENT
 TARGET CORPORATION,

        Defendant.



                        COUNTER-DEFENDANT’S NOTICE
                     OF MOTION FOR SUMMARY JUDGMENT

TO:   DEFENDANT AND COUNTER-PLAINTIFF ABOVE-NAMED AND ITS
      ATTORNEYS, MATTHEW R. MCBRIDE, ESQ., QUIN C. SEILER, ESQ.,
      AND LISA B. ELLINGSON, ESQ., WINTHROP & WEINSTEIN, P.A., 3500
      CAPELLA TOWER, 225 SOUTH SIXTH STREET, MINNEAPOLIS,
      MINNESOTA 55402.

      PLEASE TAKE NOTICE that on June 3, 2021, at 1:30 p.m., via videoconference

before the Honorable David S. Doty, for the United States Court for the District of

Minnesota, Plaintiff and Counter-Defendant Architectural busSTRUT Corporation d/b/a

busSTRUT (“Counter-Defendant”) will move the Court for an Order granting its Motion

for Summary Judgment. Counter-Defendant’s motion will be based on the motion papers

submitted, and all other matters contained in the file. The hearing is scheduled for forty

minutes, which each side having twenty minutes for argument.




                                           -1-
       CASE 0:19-cv-00968-DSD-ECW Doc. 82 Filed 03/26/21 Page 2 of 2




Dated: March 26, 2021       KIRKLAND & ELLIS, LLP

                            /s/ Jeremy A. Fielding
                            Jeremy A. Fielding (admitted pro hac vice)
                            Texas State Bar No. 24040895
                            Email: jeremy.fielding@kirkland.com
                            Michael Kalis (admitted pro hac vice)
                            Texas State Bar No. 24092606
                            Email: michael.kalis@kirkland.com
                            901 Main Street
                            Dallas, TX 75202
                            Tel: (214) 972-1755
                            Fax: (214) 972-1771

                            ABBOTT LAW OFFICE

                            Gregory A. Abbott
                            Minnesota Reg. No. 0209491
                            Email: gabbott@abbottlaw.us
                             P.O. Box 24443
                            Minneapolis, MN 55424
                            Tel: (612) 217-2440


                            ATTORNEYS FOR PLAINTIFF
                            AND COUNTER-DEFENDANT
                            ARCHITECTURAL BUSSTRUST
                            CORPORATION d/b/a busSTRUT




                                    -2-
